DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/4/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Koo et al. (US 2009/0321878) in view of Samachisa et al. (US 2011/0299314 A1) and Ozawa et al. (US 2011/0140068 A1).
Regarding claim 1, Koo et al. disclose a semiconductor construction (Fig. 9), comprising:
 	a stack of alternating wordline conductive levels (110) and insulative levels (120);
  	open spaces in the stack (shown in Fig. 9) which contain air gap pillars;
	a pair of insulative panels (see annotated copy of Fig. 9, below) extending through the stack and along a first direction, the pair comprising a first insulative panel and a second insulative panel separated from the first insulative panel along a second direction.

Koo et al disclose that the top of the opening is flush with the top of the stack (see Fig. 9).
Koo et al. further disclose a bitline (160) extending into the opening, the bitline comprising a conductive material that contacts the first, second, third, and fourth regions of the perimeter (see Fig. 9).
 	Koo et al. further disclose cavities (cavities containing 145, 140, and 150; compare Fig. 10) extending outwardly from the opening in the first insulative panel in the second direction into the conductive levels, a first set of the cavities (cavities on the side of the first insulative panel farther away from the second insulative panel) extending from a first side of the opening toward the second insulative panel (although it does not reach the second insulative panel) and a second set of the cavities (cavities on the side of the first insulative panel closest to the second insulative panel) extending from an opposing second side of the opening, and phase change material (150) within the cavities.
With regards to the first set of cavities being spaced from the second insulative panel along the second direction by intervening conductive level material; Koo et al. do not disclose that the openings within adjacent panels are offset (Compare Fig. 25 of Applicant’s drawings with Fig. 9 of Koo et al.). However, it is well known in the art to modify 3D memory devices from having non-offset openings (see Fig. 9A of Ozawa et al.) to having offset openings (see Fig. 10A of Ozawa et al.) There is a benefit to forming the openings to be offset in that it reduces errors during operation (¶ 0059 of Ozawa et al.). It 
Koo et al. does not explicitly disclose the use of a base. However, using semiconductor bases in semiconductor constructions in common in the art (“substrate” in ¶ 0208 of Samachisa.). It would be advantageous to use a base in order to provide structural support to the stack of alternating layers. It would have been obvious to one having ordinary skill in the art to form the alternating stack of Koo et al. on a semiconductor base for this benefit.
 	Koo et al. further do not disclose the inclusion of a hardmask material over the top of the stack. However, Samachisa et al. disclose the use of a hardmask with a planarized surface (350 in Fig. 25C) on top of a stack of alternating conductive and insulative levels (322 and 320). There is a benefit to using such a hardmask in that it protects the underlying stack structure from potentially damaging debris in the final device. It would have been obvious to one having ordinary skill in the art at the time of the invention to use a hardmask on the top of the stack of Koo et al. for this benefit.
 	Koo et al. do not disclose that the topmost layer of the stack of alternating conductive and insulative levels is an insulative level such that the hardmask in the device of the combination is in direct contact with an uppermost insulative level comprised by the stack. However, Samachisa et al. disclose a stack of alternating wordline conductive levels and insulative levels (Fig. 25C) in which an uppermost insulative level forms the top portion of the device which is in contact with the hardmask. There is a benefit to forming an insulative level as the topmost level in such an alternating stack in that it provides electrical isolation for the uppermost conductive level which decreases the probability that later applied materials will undesirably short that level. It would have been obvious to one having ordinary skill in the art at the time of the invention to form the topmost level of the stack as an insulating level for this benefit.
Koo et al. do not explicitly disclose filling the insulative panels with insulative material.
 	However, it is well established in the art to fill such gaps in semiconductor constructions with electrically insulative material (17 in Fig. 7D of Ozawa et al.). It is advantageous to fill these openings to prevent detritus from entering the region which can potentially lead to damages. It would have been obvious to one having ordinary skill in the art to fill the gaps in the stack of Koo et al. with electrically insulative material for this benefit. In such a combination portions of that material will form electrically insulative material extending through the stack.
 	By combining Koo et al. with the insulative material filling of Ozawa et al., each of the third and fourth perimeter regions would extend between the first and second perimeter regions and be along the insulative material in the device (see Fig. 9 of Koo et al.).


    PNG
    media_image1.png
    505
    877
    media_image1.png
    Greyscale

Claim 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Koo et al. (US 2009/0321878 A1) in view of Ozawa et al. (US 2011/0140068 A1), Lowrey et al. (US 7,646,630 B2), and Samachisa et al. (US 2011/0299314 A1).
Regarding claim 14, Koo et al. disclose a semiconductor construction (Fig. 9), comprising:
 	a stack of alternating wordline conductive levels (110) and insulative levels (120);
  	open spaces in the stack (shown in Fig. 9) which contain air gap pillars;
	a plurality of electrically insulative panels (see annotated copy of Fig. 9, below) extending through the stack and along a first direction, the pair comprising a first panel and a second panel separated from the first insulative panel along a second direction.
a first series of first openings (corresponding to the indicated regions containing 160 in in annotated copy of Fig. 9 of Koo et al., below) extending through the first insulative panel (from top to bottom); the first series extending along a first direction with each opening having a first pair of opposing sides along the stack, and having a second pair of opposing sides along remaining sections of the first panel;
a second series of second openings (corresponding to the indicated regions containing 160 in in annotated copy of Fig. 9 of Koo et al., below) extending through the second panel, the second series extending along the first direction with each second opening having a first pair of opposing sides along the stack, and having a second pair of opposing sides along remaining sections of the second panel.
With regards to each of the second openings being offset along the first direction relative to all of the first openings; Koo et al. do not disclose that the openings within adjacent panels are offset (Compare Fig. 25 of Applicant’s drawings with Fig. 9 of Koo et al.). However, it is well known in the art to modify 3D memory device designs from having non-offset openings (see Fig. 9A of Ozawa et al.) to having offset openings (see Fig. 10A of Ozawa et al.). There is a benefit to forming the openings to be offset in that it reduces errors during operation (¶ 0059 of Ozawa et al.). It would have been obvious to one having ordinary skill in the art at the time of the invention to offset the openings as taught by Ozawa et al., resulting in each of the second openings being offset along the first direction relative to all of the first openings, for this benefit.
Koo et al. further disclose cavities (cavities containing 145, 140, and 150; compare Fig. 10) extending laterally outward from the first pair of opposing sides of each of the openings with the second pair of opposing sides remaining intact, the cavities extending only partially into the electrically conductive levels between electrically insulative levels (see Fig. 9); and phase change material (150) within the cavities. 	Koo et al. do not disclose first electrode material within the cavities and directly contacting the electrically conductive levels. 	However, Lowrey et al. disclose that it is known in the art to form memory cells (CPS in Fig. 11E, corresponding to memory cell material in the cavity of Koo et al.) in which the memory cell's outer layers (210A and 210C in Fig. 11E) are electrodes on opposing sides of a phase change material layer (200). Using electrodes as such is advantageous in that in increases the electrical connectivity between the bitlines and wordlines and the individual memory cell. It would have been obvious to one having ordinary skill in the art to modify the memory cell within the cavity of Koo et al. to include first electrode material directly contacting the electrically conductive levels, the phase change material being adjacent to the first electrode material and a second electrode material within the cavities adjacent to the phase change material in order to achieve this increase in electrical connectivity. 	Koo et al. further disclose electrically conductive interconnects (160 in Fig. 9) within the openings which would directly contact the second electrode material. 	Lowrey et al. further disclose using cell select device material (400 in Fig. 11E) and a middle electrode material (210B) within the cavities; wherein the phase change material is spaced from the cell select device material by the middle electrode material. Lowrey et al disclose that these additional components are advantageous because the cell select device material can help to reduce current leakage (Col. 33, Line 3) and the middle electrode can help to prevent electromigration of materials between the phase change material and the cell select device material (Col. 33, Lines 20-22). It would have been obvious to one having ordinary skill in the art to further include these layers as disclosed by Lowrey et al. for these benefits. 	Koo et al. further do not disclose the inclusion of a hardmask material over the top of the stack. However, Samachisa et al. disclose the use of a hardmask with a planarized surface (350 in Fig. 25C) on top of a stack of alternating conductive and insulative levels (322 and 320). There is a benefit to using such a hardmask in that it protects the underlying stack structure from potentially damaging debris in the final device. It would have been to one having ordinary skill in the art at the time of the invention to use a hardmask on the top of the stack of Koo et al. for this benefit. 	As Koo et al disclose that the top of the opening is flush with the top of the stack in Fig. 9, in the device of the combination in which there is included a top hardmask material on top of the stack, it would have been an obvious modification to one having ordinary skill in the art at the time of the invention to form such a flush, planarized surface across the hardmask and the insulative panel in order to prevent valleys in the top surface of the device which could collect potentially damaging detritus.
    PNG
    media_image2.png
    507
    877
    media_image2.png
    Greyscale

 	Claims 2 and 3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Koo et al., Samachia et al. and Ozawa et al. as applied to claim 1 above, and further in view of Lowrey et al. (US 7,646,630 B2). 	Regarding claim 2, Koo et al. do not disclose first and second electrodes within the cavities and on opposing sides of the phase change material within the cavities. 	However, Lowrey et al. disclose that it is known in the art to form memory cells (CPS in Fig. 11E, corresponding to memory cell material in the cavity of Koo et al.) in which the memory cell's outer layers (210A and 210C in Fig. 11E) are electrodes on opposing sides of a phase change material layer (200). Using electrodes as such is advantageous in that in increases the electrical connectivity between the bitlines and wordlines and the individual memory cell. It would have been obvious to one having ordinary skill in the art to modify the memory cell within the cavity of Koo et al. to include first and second electrodes on opposing sides of the phase change material in order to achieve this increase in electrical connectivity. 	Regarding claim 3, Lowrey et al. further disclose using cell select device material (400 in Fig. 11E) and a middle electrode material (210B) within the cavities; wherein the phase change material is spaced from the cell select device material by the middle electrode material. Lowrey et al disclose that these additional components are advantageous because the cell select device material can help to reduce current leakage (Col. 33, Line 3) and the middle electrode can help to prevent electromigration of materials between the phase change material and the cell select device material (Col. 33, Lines 20-22). It would have been obvious to one having ordinary skill in the art to further include these layers as disclosed by Lowrey et al. for these benefits.
Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Koo et al., Samachisa et al. and Ozawa et al as applied to claim 1 above, and further in view of Tang et al. (US 2011/0316063 A1). 	Koo et al. do not disclose forming a dielectric material lining the cavities, wherein the phase change material is directly against the dielectric material lining the cavities. 	However, Tang et al. disclose semiconductor constructions with cavities in which a dielectric material (1421 in Fig. 14) lining top and bottom walls of the cavities. Such a dielectric lining is advantageous in that in can reduce cross-talk between adjacent memory cells. It would have been obvious to one having ordinary skill in the art to include such a dielectric liner in the memory cell of Koo et al. for this benefit. In such a combination, the phase change material of Koo et al., which had previously been directly against the top and bottom of the memory cell cavities, would instead be directly against the dielectric material lining said top and bottom of the memory cell cavities.
 Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because of the newly cited teachings of Ozawa et al. in the rejections above.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A CULBERT whose telephone number is (571)272-4893.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on 5712722298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.A.C/Examiner, Art Unit 2815                                                                                                                                                                                                        
/STEVEN B GAUTHIER/Examiner, Art Unit 2893